
	
		II
		110th CONGRESS
		1st Session
		S. 632
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a hospital in Cass County,
		  Minnesota.
	
	
		1.Medicare critical access
			 hospital designationSection
			 405(h) of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2269) is amended by adding at the end the
			 following new paragraph:
			
				(3)Exception
					(A)In
				generalThe amendment made by paragraph (1) shall not apply to
				the certification by the State of Minnesota on or after January 1, 2006, under
				section 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
				1395i–4(c)(2)(B)(i)(II)) of one hospital that meets the criteria described in
				subparagraph (B) and is located in Cass County, Minnesota, as a necessary
				provider of health care services to residents in the area of the
				hospital.
					(B)Criteria
				describedA hospital meets the criteria described in this
				subparagraph if the hospital—
						(i)has been granted
				an exception by the State to an otherwise applicable statutory restriction on
				hospital construction or licensing prior to the date of enactment of this
				subparagraph; and
						(ii)is located on
				property which the State has approved for conveyance to a county within the
				State prior to such date of
				enactment.
						.
		
